EXHIBIT 32 CERTIFICATIONS Pursuant to Section 906 of the Public Company Accounting Reform and Investor Protection Act of 2002 (18 U.S.C. ss. 1350, as adopted), Frederick Duffner, President of PacificHealth Laboratories, Inc. (the "Company"), and Stephen P. Kuchen, Chief Financial Officer of the Company, each hereby certifies that, to the best of his knowledge: 1. The Company’s Annual Report on Form 10-K for the period ended December 31, 2009, and to which this Certification is attached as Exhibit 32 (the "Annual Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company at the end of the period covered by the Annual Report. A signed original of this written statement required by Section 906 has been provided to PacificHealth Laboratories, Inc. and will be retained by PacificHealth Laboratories, Inc. and furnished to the Securities and Exchange Commission or its staff upon request. DATE: March 29, 2010 By: /s/ Frederick Duffner Frederick Duffner, President (Principal Executive Officer) DATE: March 29, 2010 By: /s/ Stephen P. Kuchen Stephen P. Kuchen, Chief Financial Officer (Principal Financial and Accounting Officer)
